DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdolvand et al (Pub 2010/0156566, further referred to as Abdolvand).
	As to claim 1, Abdolvand teaches a resonator (fig 1 and 3) comprising:
a piezoelectric vibrator (102, paragraph 32);
a retainer (border of portion 100) surrounding at least a portion of the piezoelectric vibrator;
a first node generator (half circle on the “C” portion side, formed by 106, nodes demonstrated as the square portion in the image below) disposed between the piezoelectric vibrator and the retainer;
a first connecting arm (104) that connects the first node generator to a region in the piezoelectric vibrator that faces the first node generator; and
a first retaining arm (arms connecting the node portion to the outside area, as seen as seen as the circle portion in the image below)  that connects the first node generator to a region in the retainer that face the first node generator,
wherein the first node generator is symmetrical with respect to each of two lines passing through a center of the first node generator along first and second directions orthogonal to each other, 

    PNG
    media_image1.png
    342
    564
    media_image1.png
    Greyscale

	As to claim 2, Abdolvand teaches a second node generator (node formed on the “A” side) disposed between the piezoelectric vibrator and the retainer and opposite the first node generator, such that the piezoelectric vibrator is interposed between the first and second node generators;
a second connecting arm (arms connecting the node portion to the outside area),that connects the piezoelectric vibrator to the second node generator; and
a second retaining arm (104 on the other side) that connects the second node generator to the retainer,
wherein the second node generator is symmetrical with respect to each of two lines passing through a center of the second node generator along the first direction and the second direction the (second node is symmetric about the connection portion and orthogonally as the node is a formed as a half circle.

 As to claim 6, Abdolvand teaches wherein the first and second node generators are substantially circular in shape (the nodes are “substantially” circular as they are half circles).
	As to claim 9, Abdolvand teaches wherein the first retaining arm does not lie on an extension of the first connecting arm along the direction of the first line and the second retaining arm does not lie on an extension of the second connecting arm along the direction of the first line (fig 1, connecting arms are not in the direction connected with the retaining arms).
As to claim 11, Abdolvand teaches a resonator (fig 1 and 3) comprising:
a piezoelectric vibrator (102, paragraph 32);
a first vibrational node (half circle on the “C” portion side, formed by 106, nodes demonstrated as the square portion in the image below) disposed between the piezoelectric vibrator and the retainer;
a first connecting arm (104) that connects the first node generator to a region in the piezoelectric vibrator that faces the first node generator; and
a first retaining arm (arms connecting the node portion to the outside area, as seen as seen as the circle portion in the image below)  that connects the first node generator to a region in the retainer that face the first node generator,
wherein the first vibrational node is symmetrical with respect to each of two lines passing through a center of the first node generator along first and second directions orthogonal to each other, with the first direction being a direction in which the first connecting arm connects the first node generator to the piezoelectric vibrator (the first node is symmetric about the connection portion and orthogonally as the node is a formed as a half circle).

As to claim 13, Abdolvand teaches the first vibrational node comprises a diameter greater than a width of the first connecting arm (fig 1, the diameter is greater than the width of the connecting arm).
	As to claim 15, Abdolvand teaches a second vibrational node (node formed on the “A” side) disposed between the piezoelectric vibrator and the retainer and opposite the first node generator, such that the piezoelectric vibrator is interposed between the first and second node generators;
a second connecting arm (arms connecting the node portion to the outside area),that connects the piezoelectric vibrator to the second node generator; and
a second retaining arm (104 on the other side) that connects the second node generator to the retainer,
wherein the second vibrational node is symmetrical with respect to each of two lines passing through a center of the second node generator along the first direction and the second direction the (second node is symmetric about the connection portion and orthogonally as the node is a formed as a half circle.
As to claim 16, Abdolvand teaches wherein the piezoelectric vibrator comprises a plurality of stacked layers including a first electrode, a piezoelectric thin film, and a second electrode (figs 3 and 4, paragraphs 32 and 33)

Claim(s) 1-3, 7, 10, 11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada Akinori (JP2010232943, further referred to as Yamada, provided in IDS 5/29/2018)
	As to claim 1, Yamada teaches a resonator (fig 9) comprising:
a piezoelectric vibrator (2, paragraph 24);

a first node generator (25a) disposed between the piezoelectric vibrator and the retainer;
a first connecting arm (15a) that connects the first node generator to a region in the piezoelectric vibrator that faces the first node generator; and
a first retaining arm (26a)  that connects the first node generator to a region in the retainer that face the first node generator,
wherein the first node generator is symmetrical with respect to each of two lines passing through a center of the first node generator along first and second directions orthogonal to each other, with the first direction being a direction in which the first connecting arm connects the first node generator to the piezoelectric vibrator (paragraphs 28 and 38, the node formed is symmetrical along two orthogonal directions).
As to claim 2, Yamada teaches a second node generator (25b) disposed between the piezoelectric vibrator and the retainer and opposite the first node generator, such that the piezoelectric vibrator is interposed between the first and second node generators;
a second connecting arm (15b),that connects the piezoelectric vibrator to the second node generator; and
a second retaining arm (26b) that connects the second node generator to the retainer,
wherein the second node generator is symmetrical with respect to each of two lines passing through a center of the second node generator along the first direction and the second direction the (paragraphs 28 and 38, the node formed is symmetrical along two orthogonal directions.
As to claim 3, Yamada teaches wherein the piezoelectric vibrator comprises a plurality of stacked layers including a first electrode, a piezoelectric thin film, and a second electrode (paragraph 24)
As to claim 7, Yamada teaches wherein the first and second node generators (25a and 25b) are rectangular shaped with four sides of substantially equal length (paragraph 38).

As to claim 11, Yamada teaches a resonator (fig 9) comprising:
a piezoelectric vibrator (2, paragraph 24);
a first vibrational node (25a) disposed between the piezoelectric vibrator and the retainer;
a first connecting arm (15a) that connects the first node generator to a region in the piezoelectric vibrator that faces the first node generator; and
a first retaining arm (26a)  that connects the first node generator to a region in the retainer that face the first node generator,
wherein the first vibrational node is symmetrical with respect to each of two lines passing through a center of the first node generator along first and second directions orthogonal to each other, with the first direction being a direction in which the first connecting arm connects the first node generator to the piezoelectric vibrator (paragraphs 28 and 38, the node formed is symmetrical along two orthogonal directions).
As to claim 14, Yamada the first retaining arm comprises a pair of retaining arms (26a and 26c) connecting the first vibrational node to the retainer, with the pair of retaining arms symmetrically disposed at angles relative to the first line that extends orthogonally from the midpoint of the first side of the piezoelectric vibrator (connecting to the relative center of 25a).
As to claim 15, Yamada teaches a second vibrational (25b) disposed between the piezoelectric vibrator and the retainer and opposite the first node generator, such that the piezoelectric vibrator is interposed between the first and second node generators;
a second connecting arm (15b),that connects the piezoelectric vibrator to the second node generator; and
a second retaining arm (26b) that connects the second node generator to the retainer,

As to claim 16, Yamada teaches wherein the piezoelectric vibrator comprises a plurality of stacked layers including a first electrode, a piezoelectric thin film, and a second electrode (paragraph 24)
	As to claim 17, Yamada teaches wherein the first retaining arm does not lie on an extension of the first connecting arm along the direction of the first line and the second retaining arm does not lie on an extension of the second connecting arm along the direction of the first line (fig 9, connecting arms are not in the direction connected with the retaining arms).
As to claim 20, Yamada teaches and a lower cover and an upper cover configured to sandwich the resonator in a space there between (paragraph 38, forms a sealed package).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sakurai Tsuomu (JP2007104431, further referred to as Sakurai, provided in IDS 5/29/2018).
As to claim 6, this claim is depended on claim 2, the rejection of which is discussed above.
Yamada does not teach the node is substantially circular.
Sakurai teaches forming a resonator circuit (fig 9, (12)) in which an arm connects to an intermediate node (13) which is substantially circular.  As such it would have been obvious to a person 
	As to claim 12, Sakurai teaches forming a resonator circuit (fig 9, (12)) in which an arm connects to an intermediate node (13) which is substantially circular.  
As to claim 13, Sakurai teaches the first vibrational node comprises a diameter greater than a width of the first connecting arm (diameter is larger than the connecting portion).
Allowable Subject Matter
Claims 4, 5, 8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teaches the vibration displacement is smaller in the stacking direction as is recited in claims 4, 5, and 19; and the widths of the connecting arms more than the retaining arms as is recited in claims 8 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (Patent 4350918) teaches a piezoelectric resonator with end nodes.  Gaidarzhy et al (Pub 2010/0314969) teaches a piezoelectric resonator with connection nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849